GRIFFIN, Circuit Judge,
dissenting.
Because the magistrate judge did not clearly err in her factual finding that defendant Darrah engaged in conduct that impeded access to the post office, I would not reverse the district court on that ground, and therefore respectfully dissent.
*393Darrah challenges the sufficiency of the evidence supporting her conviction for disorderly conduct in violation of 39 C.F.R. § 232.1(e). We review her claim by examining “whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). “[W]hen a defendant is convicted after a bench trial, the test is ‘whether the evidence is sufficient to justify the trial judge, as trier of facts, in concluding beyond a reasonable doubt that the defendant was guilty.’ ” United States v. Bashaw, 982 F.2d 168, 171 (6th Cir.1992) (citation omitted). ‘We must resolve all conflicts in the testimony in the government’s favor and draw every reasonable inference from the evidence in favor of the government.” Id. “Specific findings of the trial court are reviewable under the ‘clearly erroneous’ standard.” Id.
Viewing the evidence in the light most favorable to the government, the magistrate judge did not clearly err in her factual finding that Darrah engaged in conduct that impeded ingress to or egress from a post office. Regrettably, the majority opinion does not acknowledge, nor constrain itself to, the decidedly deferential standard of review that we must apply in this appeal. Moreover, the majority elevates the offense standard in 39 C.F.R. § 232.1(e) from “impede” to “seriously impede[ ]” by “intentional maneuvers or physical contact” the employee’s attempted entrance into the post office.
At trial, two witnesses testified that Darrah impeded postal police officer Christopher Taliferro from entering the post office. The first was Officer Paul White. He testified as follows:
Q: And what happened when [Darrah] approached Officer Taliferro?
A: Officer Taliferro was bringing his equipment out of the patrol vehicle and he was stopped by her and she was asking him about the situation.
Q: And was he slowed down in any way by Ms. Darrah?
A: Yes, he was.
Q: Did she block him from going into the entrance?
A: Yeah, she was — she was blocking his — his direct access to the building.
The second witness was Sergeant Rhonda Fudge. She testified that she warned Darrah that she could not impede the post office doors. Sergeant Fudge also testified that she issued the disorderly conduct because Darrah “impeded” Officer Talifer-ro from entering the post office:
Q: Sergeant Fudge, just so I’m clear, what did you write the disorderly conduct ticket for?
A: Well, she — Ms. Darrah, she impeded the officer that was trying to bring in his shotgun into the building.,..
The magistrate judge observed that both witnesses “testified consistently that defendant impeded Officer Taliferro from entering the post office.” The magistrate judge then concluded that the government had established beyond a reasonable doubt that Darrah “engaged in conduct which impedes ingress to or egress from a post office” as set forth in 39 C.F.R. § 232.1(e), and convicted Darrah of disorderly conduct. On appeal, the district judge affirmed the conviction over Darrah’s challenge to the sufficiency of the evidence.
Viewing this evidence in the government’s favor, the magistrate judge did not clearly err. I would not reverse the dis*394trict court on the ground that the evidence was insufficient.